UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: September 30 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 89.9% United States Treasury Bill $ Zero coupon, 0.000% $ Effective Yield, 01/26/2012 Zero coupon, 0.000% Effective Yield, 02/02/2012 UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $101,688,821) TOTAL INVESTMENTS – 89.9% (Cost $101,688,821) Other Assets in Excess of Liabilities – 10.1% TOTAL NET ASSETS –100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Ironclad Managed Risk Fund SUMMARY OF INVESTMENTS As of December 31, 2011 (Unaudited) Security Type Percent of Total Net Assets U.S. Treasury Bills % Money Market % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. Ironclad Managed Risk Fund NOTES TO SCHEDULE OF INVESTMENTS – December 31, 2011 (Unaudited) Note 1 – Organization Ironclad Managed Risk Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to achieve current income and gains. The Fund commenced investment operations on October 14, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Options are valued at the mean between the last available bid and asked prices used.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. (c) Options The Fund utilizes options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current market value of the option written.Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If a call option is exercised, the premium received is added to the proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. If a put option is exercised, the premium received is subtracted from the proceeds of the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. Ironclad Managed Risk Fund NOTES TO SCHEDULE OF INVESTMENTS – December 31, 2011 (Unaudited) Continued Note 3 – Federal Income Taxes At December 31, 2011, gross unrealized appreciation and depreciation of investments based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $
